Citation Nr: 1439510	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for right and left shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the currently diagnosed bilateral sensorineural hearing loss is related to military service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the issues of service connection for hearing loss and tinnitus, any defects with respect to the duties of notice or assistance are harmless and non-prejudicial. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as sensorineural hearing loss and arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced problems hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hearing Loss 

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss and tinnitus.  In a November 2007 statement, the Veteran stated that following an in-service injury to his shoulders, he was sent to Camp Geiger to become a weapons instructor.  He stated being exposed to acoustic trauma while training new recruits how to fire weapons such as rocket launchers and hand grenades with "ear protection" that "was very poor at best."  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was rifleman.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure, and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is therefore conceded.  

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His August 1964 entrance examination showed normal findings for his hearing based on audiometry testing.  A November 1966 jump school examination report and the Veteran's December 1967 separation examination also showed normal hearing with scores of 15/15 on whispered voice hearing tests.

In December 2007, the Veteran underwent a VA audiology examination, where he was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported being exposed to excessive noise from weapons for six months as an instructor in the military, as well as a trainer and loader.  Prior to his military service, the Veteran stated that he worked in a grocery store and a pipe shop, and post-service he worked as a pathology assistant, a service representative for the Social Security Administration, and as a wildlife biologist.  

The VA examiner noted the Veteran's three in-service hearing examinations and stated that since there were no thresholds obtained for his release exam, there was no way of knowing whether the Veteran experienced a loss of hearing in the higher frequencies.  Therefore, there was not enough evidence to support an opinion regarding the etiology of the Veteran's hearing loss.  As for the Veteran's complaints of tinnitus, the VA examiner stated that since the Veteran was unable to pinpoint a timeframe for the onset of his tinnitus, no opinion could be stated concerning the etiology of the condition.

In December 2013, the Veteran stated in a letter that he was assigned to a gun mount while aboard the U.S.S. Lake Champlain and U.S.S. Forrestal, and he was exposed to weapons fire while being trained to use the artillery.  He also reported being assigned as a weapons instructor at Camp Geiger, where he was exposed to artillery fire while training new recruits.

The Board finds that the December 2007 VA examiner's conclusion that an opinion could not be provided concerning the etiology of the Veteran's hearing loss does not make the VA examiner's opinion speculative.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner explained that the whisper voice tests performed during service offered no data that could either support or refute the presence of hearing loss at the time of testing.  Thus, it is clear that the inability to offer an opinion is an assessment arrived at after considering "all procurable and assembled data."  Id. at 390.

The Veteran has consistently claimed that he has experienced bilateral hearing loss since service as a result of exposure to in-service acoustic trauma.  The Veteran's statements concerning noise exposure during service and hearing issues post-service are credible, and there is no evidence in the record which contradicts any of the Veteran's statements.  The lay statements that the Veteran experienced hearing loss since service must be accorded some weight, as they are competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss.  See Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  The Board concludes that the lay evidence provides a medically sound basis to attribute the Veteran's current hearing loss to noise exposure in service.

Thus, the evidence of record demonstrates that the Veteran has current bilateral sensorineural hearing loss; he had normal hearing upon entry into service; he was exposed to acoustic trauma in service; and he has experienced hearing loss continually since service.  Further, there is no evidence suggesting that the Veteran had any post-service history of acoustic trauma.  Given these factors, the Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  Service connection is granted.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert, 1 Vet. App. at 55-56.

Tinnitus

As for the Veteran's reports of tinnitus, the Board notes that because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In his January 2007 claim for benefits, the Veteran did not specifically state that he was seeking entitlement to service connection for tinnitus.  Rather, the Veteran's claim was raised in a November 2007 letter, when he first stated experiencing increased problems with ringing in his ears.  In the December 2007 VA examination report, the examiner stated that the Veteran was unsure when his tinnitus began.  Since the Veteran was unable to pinpoint a timeframe for the onset of his tinnitus, the VA examiner did not state an opinion concerning the etiology of the condition.  However, in his December 2013 letter, the Veteran disputed the VA examiner's assessment and stated that he told the examiner that he has had constant ringing in his ears since his discharge from the military.  

As noted above, the Veteran is competent to describe the nature and extent of his in-service noise exposure and reports of tinnitus.  Further, a review of the Veteran's claims file does not reveal any evidence to suggest that the Veteran is not credible in describing either his in-service acoustic trauma or reports of ringing in his ears since service.  The Veteran has specifically disputed the December 2007 VA examiner's statement that he could not recall when he began experiencing symptoms.

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran maintains that he has suffered from residuals of injuries he sustained to both of his shoulders while in service.  Service treatment records reflect that in April 1967, the Veteran sustained a dislocation to the left humeral head of his shoulder.  X-rays taken of the shoulder were within normal limits.  The Veteran's December 1967 separation examination report reflects that he had normal clinical findings for his upper extremities at discharge.  

The Veteran has maintained that he sustained injuries to both shoulders while in service and has had continuous problems since service.  A June 1997 private treatment record reflects that he suffered a left rotator cuff tear.  An MRI of the left shoulder conducted that same month revealed anatomic impingement on the supraspinatus tendon.  However, no rotator cuff tear was identified.  Findings of calcific tendinitis were suspected.  Treatment records from April 1998 reflect that the Veteran underwent left shoulder arthroscopic surgery, where he was found to have left shoulder acromioclavicular joint arthritis, glenohumeral joint degenerative joint arthritis and synovitis. 

A December 2002 private treatment record notes the Veteran had a three month history of increasing right shoulder pain.  He denied any known specific injury.  Further, the record notes that the Veteran was status post right shoulder dislocation in 1967, which was treated non-operatively while in the military.  X-rays taken of the Veteran's right shoulder showed he had significant AC joint arthritis and spurring, as well as a type II/III acromion.  The Veteran was diagnosed with impingement syndrome of the right shoulder with AC joint arthritis.

In November 2013, the Veteran underwent a VA examination to determine the nature and etiology of his bilateral shoulder condition.  The VA examiner checked "no" to the question of whether the Veteran now has or ever had a shoulder and/or arm condition.  The examiner noted that the Veteran had a left shoulder dislocation in 1967 and incorrectly reported that the Veteran was status post an open surgical procedure in the 1980s.  The VA examiner diagnosed the Veteran with degenerative arthrosis of the left shoulder, but did not provide any diagnosis regarding the Veteran's right shoulder, despite medical evidence in the Veteran's claims file indicating a past diagnosis of right shoulder impingement syndrome with AC joint arthritis.  Further, the VA examiner does not make any reference the above-cited private treatment records regarding the Veteran's shoulders despite indicating in the examination report that he reviewed the Veteran's VA claims file. 

The VA examiner's opinion on the issue of the Veteran's left shoulder condition is inadequate because it does not appear that the examiner reviewed the claims file in association with his findings.  Further, the examiner's opinion failed to address the Veteran's competent reports of experiencing a history of left shoulder problems since service.  The examiner also failed to clearly state whether the Veteran had a diagnosed right shoulder condition or provide an opinion concerning the etiology of any diagnosed right shoulder condition despite medical evidence in the record indicating that the Veteran currently has a right shoulder disability.

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing deficiencies, the Board finds that a remand for an additional VA examination and opinion is necessary in order to determine the etiology of the Veteran's bilateral shoulder condition.

Since the claims file is being returned it should be updated to include any outstanding VA or private treatment records.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for any bilateral shoulder condition.  After securing the necessary release, obtain these records.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed bilateral shoulder disabilities.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of bilateral shoulder disabilities, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's shoulders.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed shoulder disability had its onset in service, existed during service or is otherwise related to active service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the issues on appeal.  If either benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


